DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive. See argument below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 25,28-33,35,37-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al.(CN 102219608; 10/19/2011) and Smith et al.(USAN 20050256001; 11/17/2005). Zhang et al. teach seeds coated with a dry seed coating comprising suspension agent(guar gum), fungicide(active), insecticide(active), film-forming agent(sesbania gum), thickener(binder/filler). Zhang et al. teach that the suspension agent can be a number of ingredients including guar gum which is the instantly claimed underivatized guar. Zhang et al. teach that the seeds can be corn, wheat or rice seeds. See paragraphs 2, 5-7, 10-11 and claims. Zhang et al. do not teach does not specifically select guar gum as the suspension agent and apply it to seed. However, being that guar gum is recited in a small group of suspending agents to be applied to the seed, it is obvious that an Artisan would have tried their composition including the guar gum(underivatized guar). In addition since both Zhang et al. and instant claims applies underivatized guar to the seed, it naturally flows that like instant claims Zhang et al. application would yield “a seed shelf-life at room temperature in ambient conditions in an unsealed container without added salts or adjuvants of at least two months”. Zhang et al. do not teach the invention comprising a seed coating comprising the polysaccharide hydroxypropyl methylcellulose and the polysaccharide gum tragacanth. Smith et al. suggest a dry composition for treating plant seeds(e.g. beets, note seeds are plural covering numbers of seeds in the claims) comprising a polysaccharide hydroxypropyl methylcellulose and a polysaccharide gum tragacanth. See paragraphs 13-15,28. Smith et al. also teach that the composition can further comprise surfactants and clays such as bentonite. Since both Zhang and Smith inventions individually are to dry seed coating compositions for enhancing plant health it would been obvious to one having ordinary skill in the art to modify the dry seed coating taught by Zhang et al. to include hydroxypropyl methylcellulose,  tragacanth  and bentonite taught by Smith. The combination of Smith et al. and Zhang et al. suggest the instant combination of chemical components being applied to a plant seed in the form of a coating rendering obvious the 2 month shelf life of the seed. 


Response to Applicant’s Argument
Applicant argues 
1) “Independent claims 25, 35, 38, and 43 recite, inter alia, that a dry coated seeds or seedlings composition comprises two or more seeds or seedlings as an agglomeration, underivatized guar, and one or more of the claimed binders.”  The Examiner argues, Zhang at paragraph 2 teach a preparation/composition for coating crop seeds. At paragraph 2 seed is written in as seeds in the plural meaning more than a single seed. To clarify the benefit of treating an agglomeration of  seeds versus treating a single seed a direct comparison of single treatment versus a seed  agglomeration treatment should be demonstrated; this might overcome the rejection over Zhang and Smith. However, Zhang at paragraph 2 also recites, “seeds” which is plural. Smith et al. at paragraph 2 recites, “The present invention relates to methods and compositions used to promote seed germination, emergence, healthy root development, plant growth, disease resistance, maturity and ultimately increase tuber crop yield in agricultural commodities. The present invention also relates to seeds and seed pieces treated with the compositions and methods of the present invention.” It is clear that the prior art cited teach multiple seeds(agglomeration of seed).  
	Zhang suggest a dry seed treatment composition comprising a small number of suspending agents including guar gum(underivatized guar). Smith suggest a dry seed treatment composition comprising binders such as polysaccharide hydroxypropyl methylcellulose and polysaccharide gum tragacanth. Both Zhang and Smith individually teach dry seed treatment compositions for promoting plant growth; thus would have been obvious to combine Zhang and Smith to arrive at single dry seed treating composition comprising including guar gum(underivatized guar) and  polysaccharide hydroxypropyl methylcellulose or polysaccharide gum tragacanth.

2) “Zhang is related to using Tian Jing gum as a film-forming agent in specific seed coating compositions that require humic acid as an active ingredient. Advantageously, Tian Jing gum is a new type of natural vegetable gum developed in China from Tianjing seeds. Zhang specifies that advantages of their invention include the use of Tian Jing gum as a film-forming agent and a vegetable gum as a suspending agent or thickening agent. Zhang has nothing to do with forming an agglomerate of multiple seeds nor teaches improved or advantageous results with an agglomeration of two or more seeds with the claimed composition.” The instant claims employ comprising type language allowing for the inclusion of humic acid and  Tian Jing gum in the dry seed treatment coating. See Examiner’s argument in “1)” above on seed agglomeration and demonstrating the benefit of treating an agglomeration of seeds in comparison to a single seed treatment. Agrochemical practitioners use seed treatment compositions/coatings to treat furrows of seeds which exist as an agglomerate or clusters of seeds in contact with each other. Therefore, without such a specific showing 1 seed treatment over an agglomeration of seeds being treated the claim to treating an agglomeration of seeds is advantageous is not demonstrated since this appears to be a common practice by agrochemical practitioners. The prior art is clear to the treating multiple seeds or agglomeration of seeds with coatings or compositions. 
 
3) “ the agglomeration of seed advantageously aids in the application of the seed coating composition because the seed coating composition can be shaped or formed to be consistent in shape or form, such as a substantially spherical form or other shape. This unexpectedly advantageous improvement allows for even particle size distribution, minimized blockage or clogging of equipment, and other benefits.”  There is no recitation of “ the agglomeration of seed advantageously aids in the application of the seed coating composition because the seed coating composition can be shaped or formed to be consistent in shape or form, such as a substantially spherical form or other shape. This unexpectedly advantageous improvement allows for even particle size distribution, minimized blockage or clogging of equipment” in the instant claims. However, coating agglomeration of seeds with a dry seed coating is not new to agrochemical art. See “2)” above related to treating agglomerations of seeds.
   
6) The presently claimed composition is simple: at least a dry seed or seedling that is coated with a composition comprising underivatized guar and a binder. The composition includes 2 or more agglomerated seeds, with unexpectedly good results. The claimed composition also protects against water loss.
Since both Zhang and Smith inventions individually are to dry seed coating compositions for enhancing plant health it would been obvious to one having ordinary skill in the art to modify the dry seed coating taught by Zhang et al. comprising guar gum to include hydroxypropyl methylcellulose(binder),  tragacanth  and bentonite taught by Smith. The combination of Smith et al. and Zhang et al. suggest the instant combination of chemical components being actively applied to a plant seed which is the same active step recited in the claims. Thus, it naturally flows that like instant claims, the combination of Smith-Zhang(guar gum +  hydroxypropyl methylcellulose binder) when applied to the seeds would protect against water loss. 

B. 	Claim 25,28-33,35,37-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al.(USAN 20050256001; 11/17/2005).
Smith et al. suggest a dry composition for treating plant seeds(e.g. beets, note seeds are plural covering numbers of seeds in the claims) comprising a polysaccharide hydroxypropyl methylcellulose and a polysaccharide gum tragacanth and/or guar gum. See paragraphs 13-15,28. Smith et al. also teach that the composition can further comprise surfactants and clays such as bentonite. See paragraph 22. Smith et al. do not exemplify a dry seed coating composition comprising hydroxypropyl methylcellulose, polysaccharide gum tragacanth, guar gum, surfactants(active) and clays such as bentonite. However Smith et. al. do suggest a dry seed coating composition comprising hydroxypropyl methylcellulose, polysaccharide gum tragacanth, guar gum, surfactants(active), carageenan and bentonite rendering the instant inventio obvious. Smith et al. suggest the instant combination of chemical components being applied to a plant seed in the form of a coating rendering obvious the 2 month shelf life of the seed.

Response to Applicant Argument
 Smith fails to teach or suggest an agglomeration of the claimed coated seed and unexpectedly good results related thereto. Smith et al. at paragraph 2 recites, “The present invention relates to methods and compositions used to promote seed germination, emergence, healthy root development, plant growth, disease resistance, maturity and ultimately increase tuber crop yield in agricultural commodities. The present invention also relates to seeds and seed pieces treated with the compositions and methods of the present invention. It is clear that the prior art cited teach multiple seeds(agglomeration of seed).  See Examiner’s argument in “1)” above on seed agglomeration and demonstrating the benefit of treating an agglomeration of seeds in comparison to a single seed treatment. Agrochemical practitioners use seed treatment compositions/coatings to treat furrows of seeds which exist as an agglomerate or clusters of seeds in contact with each other. Therefore, without such a specific showing 1 seed treatment over an agglomeration of seeds being treated the claim to treating an agglomeration of seeds is advantageous is not novel or unobvious since this appears to be a common practice by agrochemical practitioners. The prior art is clear to the treating multiple seeds or agglomeration of seeds with coatings or compositions. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALTON N PRYOR/Primary Examiner, Art Unit 1616